Exhibit 10.1

BOLIVARIAN REPUBLIC OF VENEZUELA
MINISTRY OF THE POPULAR POWER FOR
INTERNAL AFFAIRS AND JUSTICE

Registries and Notaries Offices Autonomous Service (SAREN)
(For its acronym in the Spanish language)

Public Registry Office of
Chacao Municipality of the Bolivarian State of Miranda

DOCUMENTS GRANTED

  Number:   240.13.18.1.5824 to 5833
 

  Volume:    
 

  Protocol:    
 

  Date:   June 02 of 2011”
 

Interpreter’s Note: The foregoing document bears on the upper left margin the
logo of the Ministry of the Popular Power for Internal affairs and Justice and
on the right corner the logo of the Registries and Notaries Offices Autonomous
Service. The following page is a Sole Bank Form Number: 24000032354 for the
payment of Sales Registry Fees for an amount of VEB 141,280.60. This form has
been duly signed and sealed by the appropriate authorities. Another Sole Bank
Form follows identified with Number: 24000032752 for the payment of the Sale and
Registry Fees and Taxes for an amount of VEB 535.80, also duly singed and
sealed. The document continues as follows:



1



--------------------------------------------------------------------------------



 



“(Illegible signature)   240.2011.2239 Zaida Gonzalez A.     Inpreabogado Nº 21
374 (Venezuelan Lawyer’s Association)

I, ZAIDA GONZALEZ, Venezuelan, of legal age, domiciled in the city of Caracas,
holder of Identity Card Nº V- 5 605 158, acting in my condition of Agent of the
Corporation named INVERSIONES 1182450, C.A., of this domicile and duly
incorporated before the Second Mercantile Registry of the Judicial
Circumscription of the Capital District and Miranda State on April 29 of 1996,
under Nº 47, Volume 196-A Sgdo., registered before the Fiscal Information
Registry (RIF J-30342236-5), hereinafter and for all effects of this document
referred to as THE SELLER, my condition is evidenced in power of attorney
granted before the Second Public Notary Office of Sucre Municipality of Miranda
State, on May seventeen (17) of 2011, under No. 13, Volume 79, folios from 40 to
43, previously registered before the Real Property Registry of Chacao
Municipality of Miranda State, do hereby declare that: I unconditionally,
absolutely and irrevocably sell to MERCADOLIBRE VENEZUELA, S.A., corporation of
this domicile, incorporated as per document registered before the First
Mercantile Registry of the Judicial Circumscription of the Capital District and
Miranda State, on March one (01) of 2000, under No. 31, Volume 31-A Pro., Record
Nº: 539387; registered before the Fiscal Information Registry RIF J-30684276-5,
hereinafter and referred to as THE BUYER, represented in this act by MARTIN
MIGUEL GALLONE Y FERNANDEZ, Argentinean, of legal age, non-resident, married,
Administrator by profession, holder of Identity Card Nº: E- 84 487 013,
registered before the Fiscal Information Registry RIF E-84487013-5, sufficiently
authorized by the Shareholders’ Special Meeting held on March 18 of 2011, duly
registered before the corresponding Mercantile Registry Office on March 23 of
2011, under Nº 15, Volume 53-A Pro., the real property consisting of TEN
(10) Offices marked with letters “A” to “J”, preceded with the number that
indicates the floor level in which they are, located in the Plan Type 6 (8th
Floor), which are part of the Building named TORRE LA CASTELLANA, which is built
on a Plot of land marked with cadastre 209-13-15-16-01-03 and a strip of land
W/N as evidenced in Official Letter 2000 dated April 29 of 1988, issued by the
Municipal Engineering Director’s Office attached to the Municipal Council of
Sucre District and Miranda State, which authorized the incorporation of the lot
with the referred land strip, located at Avenida Eugenio Mendoza and Jose Angel
Lamas of



2



--------------------------------------------------------------------------------



 



Urbanización La Castellana, Jurisdiction of the Chacao’s Autonomous Municipality
of Miranda State. The lot resulting from the land plot incorporation upon which
the building is built, has an approximate surface of: FOUR THOUSAND, THREE
HUNDRED SIXTY-TWO SQUARE METERS AND EIGHT SQUARE CENTIMETERS (4,362.08 m2), as
evidenced in the respective Lot Incorporation Document registered before the
Subaltern Office of the Third Registry Circuit of Sucre District and Miranda
State, on August 17 of 1988, under Nº 27, Volume 8, Protocol 1. The
aforementioned lot has the following boundaries: NORTH: a curve line which chord
is of EIGHT METERS AND THIRTY-NINE CENTIMETERS (8.39 m) at the intersection of
Avenida Eugenio Mendoza with Avenida José Angel Lamas, and a straight line of
EIGHTY METERS AND TWENTY-TWO CENTIMETERS (80.22 m) at Avenida Jose Angel Lamas.
SOUTH: a straight line of SIXTY METERS AND TWELVE CENTIMETERS (60.12 m) with
lots 2 and 3 of block A, where currently Edificio IASA is built, and a broken
line with a total length of TWENTY-SEVEN METERS WITH EIGHT CENTIMETERS (27.08m)
at lot Nº5 and the land strip which is or was property of C.A. LA ELECTRICIDAD
DE CARACAS; EAST: a straight line of TWENTY-FIVE METERS WITH THREE CENTIMETERS
(25.03 m) at a lot that is or was property of Carmen Carbonell de Villegas and a
straight line of THIRTY-SEVEN METERS AND SEVEN CENTIMETERS (37.07 m) at lots
Nos. 10 and 11 land strip in the middle that is or was property of C.A. LA
ELECTRICIDAD DE CARACAS; WEST: a straight line of FIFTY-SIX METERS AND
TWENTY-SIX CENTIMETERS (56.26 m) at Avenida Eugenio Mendoza. The plan of said
lot entered in the Book of Records kept by the Subaltern Office of the Third
Registry Circuit of Chacao Autonomous Municipality of Miranda State, on
November 22 of 1994, under No. 400, Folio 1028. Our principal, THE SELLER, has
granted in favor of C.A. LA ELECTRICIDAD DE CARACAS, SACA, the right to
permanently use a part of a lot located in front of the Calle Jose Angel Lamas
of Urbanización La Castellana, in Chacao’s Municipality Jurisdiction of Miranda
State, to build electricity power transformation cellars, which parts appear
marked in Red in the attached plan to be included in the Book of Records when
the Condominium document is registered, which are mentioned hereinafter and have
the following measures 4.00 x 4.00 m2 and 4.80 x 0.90 m2 respectively, which
boundaries on the four sides are lots owned by my principal. C.A. LA
ELECTRICIDAD DE CARACAS, SACA, may keep its electricity power



3



--------------------------------------------------------------------------------



 



transformation equipment, in the marked parts of the lot, while said equipment
is serving and said company shall not pay anything to our principal for this
purpose. It is agreed that if our principal has the need to request to vacate
the parts of lot occupied, it is bound to assign to C.A. LA ELECTRICIDAD DE
CARACAS, SACA, other parts of the lot necessary for the relocation of the
transformation equipment with no cost for said corporation, to pay the
relocation expenses and to grant or cause to grant the easements for electrical
conductors necessary for said purpose. The building TORRE LA CASTELLANA was
built with permits Nº 35752 dated November 27 of 1990, Nº 0075 dated October 10
of 1997, Nº 0147 dated December 11 of 1998 and Nº 00122 dated September 30 of
1999. The following Cadastre Numbers correspond to the real property consisting
of TEN (10) Offices marked with letters “A” to “J”: OFFICE 8-A:
209-13-001-0000141; OFFICE 8-B: 209-13-001-0000142; OFFICE 8-C:
209-13-001-0000143; OFFICE 8-D: 209-13-001-0000144; OFFICE 8-E:
209-13-001-0000145; OFFICE 8-F: 209-13-001-0000146; OFFICE 8-G:
209-13-001-0000147; OFFICE 8-H: 209-13-001-0000148; OFFICE 8-I:
209-13-001-0000149; OFFICE 8-J: 209-13-001-0000150; with a total approximate
surface of NINE HUNDRED, NINETY-TWO SQUARE METERS (992.00 m2), described
hereinafter: OFFICE 8-A: Has a total approximate surface of Two hundred and
three square meters (203.00 m2), consisting of one (1) room and one (1) bathroom
and its boundaries are: NORTH: a straight line on eleven meters and sixty
centimeters (11.60 m) with the buildings north façade; SOUTH: a straight line of
fourteen meters and thirty centimeters (14.30 m) with the building’s hallway;
EAST: a straight line of twelve meters and twenty centimeters (12.20 m) to
office B: NORTHWEST: a broken line of five parts that add twenty-two meters and
forty-eight centimeters (22.48 m) with the building’s northwest façade,
emergency staircases and air conditioning room. OFFICE 8-B: Has a total
approximate surface of One hundred and two square meters (102.00 m2), consisting
of one (1) room and one (1) bathroom and its boundaries are: NORTH: a straight
line of twelve meters and ninety centimeters (12.90 m) with the buildings north
façade; SOUTH: a straight line of five meters and ten centimeters (5.10 m) with
the building’s hallway and a straight line of four meters and twenty-seven
centimeters (4.27m) with the elevators pit; EAST: a straight line of three
meters and sixty centimeters (3.60 m) with office C and a straight line of eight
meters and sixty centimeters (8.60 m) with the ladies public restroom; WEST: a
straight line of twelve meters and twenty centimeters (12.20m) with Office A.
OFFICE 8-C: Has a total



4



--------------------------------------------------------------------------------



 



approximate surface of One hundred and two square meters (102.00 m2), consisting
of one (1) room and one (1) bathroom and its boundaries are: NORTH: a straight
line of twelve meters and ninety centimeters (12.90 m) with the buildings north
façade; SOUTH: a straight line of four meters and twenty-seven centimeters (4.27
m) with the elevators’ pit, and a straight line of five meters and ten
centimeters (5.10 m) with the hallway; EAST: a straight line of twelve meters
and twenty centimeters (12.20 m) with Office D: WEST: a straight line of eight
meters and sixty centimeters (8.60 m) with the men’s public restrooms and a
straight line of three meters and sixty centimeters (3.60 m) with office B;
OFFICE 8-D: Has a total approximate surface of Ninety-three square meters (93.00
m2), consisting of one (1) room and one (1) bathroom and its boundaries are:
NORTH: a straight line of three meters (3.00 m) with the buildings north façade;
SOUTH: a straight line of five meters and eighty centimeters (5.80 m) with the
hallway, NORTH-EAST: a broken line of five parts that add twenty-two meters and
thirty-nine centimeters (22.39 m) with the building’s northeast façade,
emergency staircase, and air conditioning room, WEST: a straight line of twelve
meters and twenty centimeters (12.20 m) with office C; OFFICE 8-E: has a total
approximate surface of Eighty square meters (80.00 m2), consisting of one
(1) room and one (1) bathroom and its boundaries are: NORTH: a straight line of
seven meters and eighty centimeters (7.80 m) with the hallway; SOUTH: a broken
line of two parts that add three meters and thirty centimeters (3.30 m) with the
building’s south facade, SOUTH-EAST: a broken line of three parts that add
sixteen meters and forty-two centimeters (16.42 m) with the building’s
south-east façade, emergency staircase, WEST: a straight line of eight meters
and ten centimeters (8.10 m) with office F; OFFICE 8-F: has a total approximate
surface of Eighty-three square meters (83.00 m2), consisting of one (1) room and
its boundaries are: NORTH: a straight line of eight meters and sixty-five
centimeters (8.65 m) with the hallway; SOUTH: a broken line of two parts that
add nine meters (9.00 m) with the building’s south facade, EAST: a straight line
of eight meters and ten centimeters (8.10 m) with office E, WEST: a straight
line of nine meters and sixty centimeters (9.60 m) with office G; OFFICE 8-G:
has a total approximate surface of Eighty-three square meters (83.00 m2),
consisting of one (1) room and its boundaries are: NORTH: a straight line of
eight meters and sixty-five centimeters (8.65 m) with the hallway; SOUTH: a
broken line of two parts that add nine meters (9.00 m) with the building’s south
facade, EAST: a straight line of nine meters and sixty centimeters (9.60m) with



5



--------------------------------------------------------------------------------



 



office F, WEST: a straight line of eight meters and ten centimeters (8.10 m)
with office H; OFFICE 8-H: has a total approximate surface of Eighty-three
square meters (83.00 m2), consisting of one (1) room and its boundaries are:
NORTH: a straight line of eight meters and sixty-five centimeters (8.65 m) with
the hallway; SOUTH: a broken line of two parts that add nine meters (9.00 m)
with the building’s south facade, EAST: a straight line of eight meters and ten
centimeters (8.10 m) with Office G, WEST: a straight line of nine meters and
sixty centimeters (9.60 m) with office I; OFFICE 8-I: has a total approximate
surface of Eighty-three square meters (83.00 m2), consisting of one (1) room and
its boundaries are: NORTH: a straight line of eight meters and sixty-five
centimeters (8.65 m) with the hallway; SOUTH: a broken line of two parts that
add nine meters (9.00 m) with the building’s south facade, EAST: a straight line
of nine meters and sixty centimeters (9.60 m) with Office H, WEST: a straight
line of eight meters and ten centimeters (8.10 m) with Office J; OFFICE 8-J: has
a total approximate surface of Eighty square meters (80.00 m2), consisting of
one (1) room and one (1) bathroom and its boundaries are: NORTH: a straight line
of seven meters and eighty centimeters (7.80 m) with the hallway; SOUTH: a
broken line of two parts that add three meters and thirty centimeters (3.30 m)
with the building’s south facade, EAST: a straight line of eight meters and ten
centimeters (8.10 m) with Office I, SOUTH-WEST: a broken line of three parts
that add sixteen meters and forty-two centimeters (16.42 m) with the building’s
south-west façade, emergency staircase. A percentage of the condominium
corresponds to each office as follows: OFFICE 8-A: 1.494518%; OFFICE 8-B:
0.750940%; OFFICE 8-C: 0.750940%; OFFICE 8-D: 0.684618%; OFFICE 8-E: 0.588973%;
OFFICE 8-F: 0.611059%; OFFICE 8-G: 0.611059%; OFFICE 8-H: 0.611059%; OFFICE 8-I:
0.611059%; OFFICE 8-J: 0.5889773% on the Building’s common things and expenses,
as evidenced in condominium document registered on November twenty-six (26) 0f
1999, before the Public Registry Subaltern Office of Chacao Municipality of
Miranda State, under No 48, Volume 11, First Protocol and its explanatory
documents registered before this same Office on March 2 of 2000, March 21 of
2000 and April 28 of 2000, entered under Numbers 32, 32 and 8; Volumes:10, 14
and 6, First Protocol, respectively, which THE BUYER declares that he knows
together with its respective regulations and undertakes the obligation to
fulfill any and all of its parts. The sale prices of each real property
previously described are the following amounts: OFFICE 8-A: SEVEN MILLION, ONE



6



--------------------------------------------------------------------------------



 



HUNDRED SIXTY-TWO THOUSAND, TWO HUNDRED NINETY-EIGHT BOLIVARS WITH THIRTY-NINE
CENTS (VEB 7,162,298.39); OFFICE 8-B: THREE MILLION, FIVE HUNDRED AND
NINETY-EIGHT THOUSAND, SEVEN HUNDRED AND NINETY BOLIVARS WITH THIRTY-TWO CENTS
(VEB 3,598,790.32); OFFICE 8-C: THREE MILLION, FIVE HUNDRED AND NINETY-EIGHT
THOUSAND, SEVEN HUNDRED AND NINETY BOLIVARS WITH THIRTY-TWO CENTS (VEB
3,598,790.32); OFFICE 8-D: THREE MILLION, TWO HUNDRED AND EIGHTY-ONE THOUSAND,
TWO HUNDRED AND FIFTY BOLIVARS (VEB 3,281,250.00); OFFICE 8-E: TWO MILLION,
EIGHT HUNDRED AND TWENTY-TWO THOUSAND, FIVE HUNDRED AND EIGHTY BOLIVARS WITH
SIXTY-FIVE CENTS (VEB 2,822,580.65); OFFICE 8-F: TWO MILLION, NINE HUNDRED AND
TWENTY-EIGHT THOUSAND, FOUR HUNDRED AND TWENTY-SEVEN BOLIVARS WITH FORTY-TWO
CENTS (VEB 2,928,427.42); OFFICE 8-G: TWO MILLION, NINE HUNDRED AND TWENTY-EIGHT
THOUSAND, FOUR HUNDRED AND TWENTY-SEVEN BOLIVARS WITH FORTY-TWO CENTS (VEB
2,928,427.42); OFFICE 8-H: TWO MILLION, NINE HUNDRED AND TWENTY-EIGHT THOUSAND,
FOUR HUNDRED AND TWENTY-SEVEN BOLIVARS WITH FORTY-TWO CENTS (VEB 2,928,427.42);
OFFICE 8-I: TWO MILLION, NINE HUNDRED AND TWENTY-EIGHT THOUSAND, FOUR HUNDRED
AND TWENTY-SEVEN BOLIVARS WITH FORTY-TWO CENTS (VEB 2,928,427.42); OFFICE 8-J:
TWO MILLION, EIGHT HUNDRED AND TWENTY-TWO THOUSAND, FIVE HUNDRED AND EIGHTY
BOLIVARS WITH SIXTY-FIVE CENTS (VEB 2,822,580.65), which is a total of THIRTY
FIVE MILLION BOLIVARS (VEB 35,000,000.00) which THE SELLER declares to have
received in this act, completely and to its entire satisfaction in legal
currency, by cashier checks Nº 00004192 issued on Banco Venezuela for an amount
of TWENTY-EIGHT MILLION, SIX HUNDRED AND FIFTY THOUSAND BOLIVARS (VEB
28,650,000.00) and Nº11538206 issued on Banco Provincial for an amount of SIX
MILLION, THREE HUNDRED AND FIFTY BOLIVARS (VEB 6,350,000.00) payable to
Inversiones 1182450, C.A. The real properties sold herewith are free of liens
and have no debts for National, Municipal taxes or for any other concept
whatsoever, they have no liens of any degree or nature nor is affected by any
procedure and/ or measure that may limit its domain and /or ownership. These
real properties are



7



--------------------------------------------------------------------------------



 



owned by our principal, THE SELLER, as follows: The land plot as evidenced in
document registered before the Subaltern Office of the Third Circuit Registry of
Chacao Autonomous Municipality of Miranda State, on September 04 of 1996, under
Nº 42, Volume 15, First Protocol and the real property consisting of TEN
(10) Offices which were marked with letters “8-A” to “8-J”, as evidenced in
document registered before the Public Registry Office of Chacao Municipality of
Miranda State, on November 26 of 1999, under Nº 48, Volume 11, First Protocol.
By granting this document I perform the legal transfer of the real property sold
to THE BUYER and on behalf of my principal, THE SELLER, I bind myself to the
lawful clearing of title. And I, MARTIN MIGUEL GALLONE Y FERNANDEZ, previously
identified, in the aforementioned condition in respect to THE BUYER, declare:
That I accept on behalf of my principal MERCADOLIBRE VENEZUELA, S.A, previously
identified, the sale made by this document in the terms and conditions herein
stated. For all effects of this document the city of Caracas has been chosen as
special domicile, specifically excluding any other domicile that may result
competent. The Registrar shall certify in the registry note of the present
document that the real property sold has neither measures in force prohibiting
the disposition or encumbrance nor measures of seizure, nor any mortgage,
antichresis lien or of any other type whatsoever, that THE SELLER may have
imposed from November 26 of 1999 to the date of Registry of the present
document. Otherwise, the Registrar shall refrain from registering the present
document.
Caracas on the date of its registry.

(Illegible signature) (Fingerprint)

(Illegible signature)
(Fingerprint)”                                                                                                                                                                                        
Interpreter’s Note: On the first page of the foregoing document a wet seal has
been stamped on the lower right corner that reads as follows: “Receipt:
(illegible signature) – Revision: (illegible signature) 06/02/2011
–Prohibitions: (illegible signature) 06-02-11”.
The document continues as follows:



8



--------------------------------------------------------------------------------



 



“BOLIVARIAN REPUBLIC OF VENEZUELA
MINISTRY OF THE POPULAR POWER FOR
INTERNAL AFFAIRS AND JUSTICE
REGISTRIES AND NOTARIES OFFICES AUTONOMOUS SERVICE
PUBLIC REGISTRY OFFICE OF CHACAO MUNICIPALITY
OF MIRANDA STATE

June Two (02) Twenty of Two Thousand and Eleven (2011),
201st and 152nd (historical years)

The foregoing document was prepared by Lawyer ZAIDA GONZALEZ A., registered in
Inprebogado under No. 21374 (Venezuelan Lawyers’ Association); identified with
Number 240.2011.2.239, dated 04/08/2011 was presented for its registry by: ZAIDA
DOLORES GONZALEZ DE SILVA, holder of Identity Card Nº V- 5 605 158. Was read and
compared with its copies which were signed together with the original by its
grantors, before me and the witnesses: EMILIO MARIO PARADISO DI MARCO and
CRISTINA JOSEFINA GONZALEZ SUNIAGA, holders of Identity Card No. V- 11 933 996
and Identity Card No. V- 8 477 038. Lawyer INGRID MARGOTT VINAJA DIAZ, holder of
Identity Card No. V- 10 967 084, officer of this Registry Office performed the
Legal Revision. MARIA DEL CARMEN ALEMAN RODRIGUEZ, holder of Identity Card
No. V- 5 113 738, performed the Revision of Prohibitions. The tax in favor of
the Municipal Treasury provided in Article 92 of the Public Registry and
Notary’s Law, is equivalent to 5 Tax Units. I CERTIFY THAT FROM THE REVISION OF
THE RECORDS AND MARGINAL NOTES KEPT IN THIS OFFICE NO ENCUMBRANCE CURRENTLY IN
FORCE APPEAR ON THE REAL PROPERTY HEREIN REFERRED TO, LIKEWISE, I CERTIFY THAT:
THEY ARE NO MEASURES PROHIBITING THE DISPOSITION OR ENCUMBRANCE, NOR SEIZURE
MEASURES IN FORCE. THIS CERTIFICATE HAS BEEN ISSUED WITH THE COLLABORATION OF
INGRID VINAJA AND MARIA ALEMAN. The identification of the grantors was performed
as follows: ZAIDA DOLORES GONZALEZ DE SILVA, Venezuelan, of marital status
MARRIED, IDENTITY CARD Nº V- 5 605 158 and MARTIN MIGUEL GALLONE Y FERNANDEZ,
ARGENTINEAN, of marital status MARRIED, IDENTITY CARD Nº E- 84 487 013. The
supporting documents PAYMENT CERTIFICATE, INCORPORATION PAPERS, MEETING’S
MINUTE, MEETING’S MINUTE, INCORPORATION PAPERS,



9



--------------------------------------------------------------------------------



 



IDENTITY CARD, FORM 33, MUNICIPAL PAYMENT FORM, IDENTITY CARD, WATER SUPPLY
SOLVENCY CERTIFICATE, FISCAL INFORMATION REGISTRY, FISCAL INFORMATION REGISTRY,
CADASTRAL RECORD, MUNICIPAL SOLVENCY CERTIFICATE, IDENTITY CARD, MUNICIPAL
SOLVENCY CERTIFICATE, MUNICIPAL SOLVENCY CERTIFICATE, MUNICIPAL SOLVENCY
CERTIFICATE, MUNICIPAL SOLVENCY CERTIFICATE, MUNICIPAL SOLVENCY CERTIFICATE,
MUNICIPAL SOLVENCY CERTIFICATE, MUNICIPAL SOLVENCY CERTIFICATE, MUNICIPAL
SOLVENCY CERTIFICATE, MUNICIPAL SOLVENCY CERTIFICATE, IDENTITY CARD, IDENTITY
CARD, CADASTRAL RECORD, CADASTRAL RECORD, CADASTRAL RECORD, CADASTRAL RECORD,
CADASTRAL RECORD, CADASTRAL RECORD, CADASTRAL RECORD, CADASTRAL RECORD and
CADASTRAL RECORD include in the book of Records under numbers 8511, 8512,
8513,8514, 8515, 8516, 8517, 8518, 8519, 8520, 8521, 8522, 8523,8524,8525,8526,
8527, 8528, 8529, 8530, 8531, 8532, 8533, 8534, 8535, 8536, 8537, 8538, 8539,
8540, 8541, 8542, 8543, 8544 and 8545 and folios 21047-21047, 21048-21062,
21063-21074, 21075-21086, 21087-21110, 21111-21111, 21112-21112, 21113-21113,
21114-21114, 21115-21115, 21116-21116, 21117-21117, 21118-21119, 21120-21120,
21121-21121, 21122-21122, 21123-21123, 21124-21124, 21125-21125, 21126-21126,
21127-21127, 21128-21128, 21129-21129, 21130-21130, 21131-21131, 21132-21132,
21133-21134, 21135-21136, 21137-21138, 21139-21140, 21141-21142, 21143-21144,
21145-21146, 21147-21148 and 21149-21150, respectively. This document was
registered under Number 2011.3112, Registry Record 1 of the Real Property
registered under Number 240.13.18.1.5824, corresponding to the Book of Records
of the year 2011, Number 2011.3113, Registry Record 1 of the Real Property
registered under Number 240.13.18.1.5825, corresponding to the Book of Records
of the year 2011, Number 2011.3114, Registry Record 1 of the Real Property
registered under Number 240.13.18.1.5826, corresponding to the Book of Records
of the year 2011, Number 2011.3115, Registry Record 1 of the Real Property
registered under Number 240.13.18.1.5827, corresponding to the Book of Records
of the year 2011, Number 2011.3116, Registry Record 1 of the Real Property
registered under Number 240.13.18.1.5829, corresponding to the Book of Records
of the year 2011, Number 2011.3118, Registry Record 1 of the Real Property
registered under Number



10



--------------------------------------------------------------------------------



 



240.13.18.1.5830, corresponding to the Book of Records of the year 2011, Number
2011.3119, Registry Record 1 of the Real Property registered under Number
240.13.18.1.5831, corresponding to the Book of Records of the year 2011, Number
2011.3120, Registry Record 1 of the Real Property registered under Number
240.13.18.1.5832, corresponding to the Book of Records of the year 2011, Number
2011.3121, Registry Record 1 of the Real Property registered under Number
240.13.18.1.5833, corresponding to the Book of Records of the year 2011. It is
hereby certified that the present document was granted by Officer: Emilio Mario
Paradiso Di Marco, I.C. No. 11 993 996, duly constituted at: Avenida Principal
de la Castellana, Torre LA CASTELLANA, Piso 09, Oficina B at 2.17 p.m.

      The Grantors:          
(Illegible signature)
 
(Illegible signature)
     
(Two fingerprints)
 
(Two fingerprints)
      The Witnesses.           Emilio Paradiso (signed)           Cristina
Gonzalez (signed)           Granted by Officer:           Emilio Paradiso
(signed)    

      (Wet seal) Bolivarian Republic of Venezuela       Ministry of the Popular
Power for Internal Affairs and Justice       Registries and Notaries Autonomous
Service (SAREN)       Autonomous Registry Office of Chacao Municipality of
Miranda State       (Illegible signature) 06-02-2011       Richard J. Silva M.  
   
Registrar”                                                                                                                                                                                        

Interpreter’s Note: A round wet seal that bears the Coat-of-Arms of Venezuela
has been stamped on all pages of the foregoing document, said seal reads as
follows: “Bolivarian Republic of Venezuela – Ministry of the Popular Power for
Internal Affairs and Justice- Registries and Notaries Offices Autonomous Service
(SAREN) – Public Registry Office of Chacao Municipality of Miranda
State”                                                                                                                                                                                                                               



11